DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one baffle” (claim 8) must be shown and labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “4(a)” (baffle).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claim 1, claim 1 claims “a connecting method”, therefore it appears that a method claim limitation is being claimed within an apparatus claim. Appropriate correction is required.    

Regarding claim 1, the metes and bounds of the following limitation “by the subsequent introduction of deformations to the right and left of the cross member, preferably immediately adjacent to it, in the first leg of the profile of the longitudinal sides… ” is unclear and confusing. Appropriate correction is required. 

Regarding claims 1 and 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 10 recites the broad recitation “A press locked grating”, and the claim also recites “in particular for use as a shelf for plate shelves or heavy-duty shelves” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “and by the subsequent introduction of deformations to the right and left of the cross member”, and the claim also recites “preferably immediately adjacent to it” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 1 and 10, the phrase “adjacent to it” is unclear and confusing because it is unclear what “it” is referring to. Is “it” referring to the cross member, the deformations, the longitudinal sides, etc? Appropriate correction is required.

Claims 1 and 10 recites the limitation "the components".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.




Regarding claims 1 and 10, the claims each claim “punched holes” (i.e. claim 1, lines 5-6) then “a punched hole” (i.e. claim 1, line 12) and “the punched hole” (i.e. claim 1, line 15). How does the “a punched hole” (i.e. claim 1, line 12) relate to the “punched holes” (i.e. claim 1, lines 5-6) previously claimed? Is the “punched hole” (i.e. claim 1, line 12) a part of the “punched holes” (i.e. claim 1, lines 5-6) or are they separate? Further which punched hole is the applicant referring to by saying “the punched hole” (i.e. claim 1, line 15). The examiner suggests the applicant number the different punched holes (i.e. a plurality of first punched holes, a second punched hole). Appropriate correction is required. 
Regarding claim 2, line 5, the limitation “a second leg” is unclear and confusing because “a second leg” was previously claimed in claim 1. Does the applicant mean to claim “the second leg”?

Regarding claim 2, line 6, the limitation “a first leg” is unclear and confusing because “a first leg” was previously claimed in claim 1. Does the applicant mean to claim “the first leg”?


Claim 6 recites the limitation "the ratio" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 6 recites the limitation "the bearing load" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim 6 recites the limitation "the dead weight" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 6 recites the limitation "the range" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 7 recites the limitation "the area" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Regarding claim 8, the following limitation is unclear “at least one of the punched holes” because as explained above claim 1 claims at least 2 different types of punched holes (on the top and sides) therefore it is unclear which of the punched holes the applicant is referring to in claim 8. Appropriate correction is required.

Regarding claim 8, it is unclear from the applicant’s drawings and specification what the baffle is. Appropriate correction is required.

Regarding claim 8, the limitation “thus enabling” appears to be a method step claimed within an apparatus claim. Appropriate correction is required. 

Regarding claim 9, claim 9 can not depend from itself “claim 9” see line 2 of claim 9. Appropriate correction is required. 

Claim 9 recites the limitation "the at least one punched hole" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Regarding claim 9, the following limitation is unclear “at least one of the punched holes” because as explained above claim 1 claims at least 2 different types of punched 

Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “and subsequent deformations  to the right and left of the cross member”, and the claim also recites “preferably immediately adjacent to it” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claims are replete with 112’s similar to the ones described above. The examiner encourages the applicant to review all claim language and make the appropriate corrections.

Claim 5 is rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steggemann EP1457618.

Regarding claim 1, as best understood, Steggemann discloses a press locked grating (Figs 2 & 3) in particular for use as a shelf for plate shelves or heavy-duty shelves, with two longitudinal sides (Fig 2, #6 & #7) and cross members (Fig 1, #2) and longitudinal members (Fig 1, #3) arranged between the longitudinal sides (Fig 2, #6 & #7), the cross members (Fig 1, #2) and the longitudinal members (Fig 1, #3) having an I-shaped profile, the longitudinal members (Fig 2, #3) being inserted or pressed into punched holes (shown in Fig 2) of the cross members (Figs 1 & 2, #2) which are open towards the upper side of the press locked grating (a shown in Fig 2), wherein the longitudinal members (Fig 1, #3) and the cross members (Fig 1, #2) are arranged at right angles to one another, and wherein the longitudinal sides (Fig 2, #6 & #7) are formed in cross-section as a profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11), wherein the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) of the longitudinal sides (Fig 2, #6 & #7) comprises at least a first leg (Fig 2, #10 or #11)  and a second leg (Fig 2, #16) arranged substantially at right angles to the first leg (Fig 2, #10 or #11), wherein each of the cross members (Fig 1, #2) has a punched hole (Fig 2, #8 & #9) at each end, in which the first leg (Fig 2, #10 or #11) of the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) is arranged and is firmly connected thereto by a connecting method, wherein the first leg (Fig 2, #10 or #11) of the profile (Fig 2, #14, #16, & #10) & 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “punched” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e ---hole--, does not depend on its method of production, i.e. –punched hole--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Regarding claim 2, as best understood, Steggemann discloses the press locked grating wherein the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) of the longitudinal sides (Fig 2, #6 & #7) is designed as a Z-profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) (Translation, [0022]), an L-profile or a polygonal profile, the Z-


Regarding claim 5, Steggemann discloses the press locked grating  wherein the press locked grating comprises steel, preferably pre-galvanized steel, stainless steel (Translation, [0016]) or aluminum.

Regarding claim 7, Steggemann discloses the press locked grating wherein at least 70 % of the area covered by the press locked grating (top shown in Fig 1) is a free projection area.

Regarding claim 9, as best understood, Steggemann discloses the press locked grating wherein the at least one punched hole (Fig 2, #8 or #9) at the respective end of the cross member (Fig 2, #2) is wedge-shaped (tapered) (Translation, [0022]).



wherein the longitudinal members (Fig 2, #3) are inserted or pressed into punched holes (shown in Fig 2) of the cross members (Figs 1 & 2, #2) which are open towards the upper side of the press locked grating (as shown in Fig 2), wherein the longitudinal members (Fig 1, #3) and the cross members (Fig 1, #2) are arranged at right angles to each other, and wherein the longitudinal sides (Fig 2, #6 & #7) are formed in cross-section as a profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11), wherein the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) the longitudinal sides (Fig 2, #6 & #7) comprises at least a first leg (Fig 2, #10 or #11) and a second leg (Fig 2, #16) arranged substantially at right angles to the first leg (Fig 2, #10 or #11), wherein each of the cross members (Fig 2, #2) has at each end a punched hole (Fig 2, #8 & #9) in which the first leg (Fig 2, #10 or #11) of the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) of the longitudinal sides (Fig 2, #6 & #7) is arranged and is firmly connected thereto by a connecting method, wherein in a first step the first leg (Fig 2, #10 or #11)  of the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) of the longitudinal sides (Fig 2, #6 & #7) is inserted or pressed into the punched hole (Fig 2, #8 or #9), whereby a first connection of the profile (Fig 2, #14, #16, & #10) & (Fig 2, 

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “punched” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e ---hole--, does not depend on its method of production, i.e. –punched hole--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steggemann EP1457618.
Regarding claim 6, Steggemann has been discussed above but does not explicitly teach wherein the ratio of the bearing load of the press locked grating to the dead weight of the press locked grating is in the range of 10 to 200.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the press locked grating (Steggemann, Fig 3) of Steggemann to have the ratio of the bearing load of the press locked grating (Steggemann, Fig 3) to the dead weight of the press locked grating (Steggemann, Fig 3) to be in the range of 10 to 200 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, the substitution of one known bearing load to dead weight ratio for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steggemann EP1457618 in view of Mea Metal DE202016104526.

Regarding claim 8, as best understood, Steggemann has been discussed above but does not explicitly teach the press locked grating wherein at least one of the 

Mea Metal discloses a press locked grating (Fig 1) comprising at least one punched hole (Fig 1, #5 & #6) at the respective end of a cross member has an inlet contour (Fig 1, #6) with at least one baffle (Fig 1, #6), thus enabling a centered insertion and a force- force-fit and/or form-fit connection of a first leg (Fig 1, #4a) of a profile (Fig 1, #4) with a cross member (Fig 1, #2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a baffle (Mea Metal, Fig 1, #6) to the inlet contour of the punched holes (Steggemann, Fig 2, #8 & #9) of Steggemann because the substitution of one known inlet shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631